Citation Nr: 0638688	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran was afforded a Travel Board hearing before 
another Veterans Law Judge in October 2002.  VA regulations 
require that the Veterans Law Judge who conducts a hearing 
shall participate in making the final determination on the 
claim.  38 C.F.R. § 20.707 (2006).  The Veterans Law Judge 
who presided over the veteran's October 2002 hearing is no 
longer employed by the Board.  When the Board remanded in 
September 2005, the RO was to contact the veteran to see if 
he desired a new hearing.  While the RO failed to do so, the 
veteran was contacted by the Board in October 2006, and 
offered another hearing before a new Veterans Law Judge.  The 
veteran responded that he did not want an additional hearing.  
Consequently, even though the RO failed to comply with the 
Board's remand in this regard, in resolving the question on 
its own, the Board has effectively ensured compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).


FINDINGS OF FACT

1.  Blindness in the left eye was clearly shown to have pre-
existed the veteran's military service and clearly did not 
worsen during service.

2. The veteran first demonstrated decreased visual acuity in 
the right eye many years after service discharge; refractive 
error is not a compensable disability for VA purposes.


CONCLUSIONS OF LAW

1.  The veteran does not have a left eye disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  The veteran does not have a right eye disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, December 2003, and September 2005.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for these two 
claimed disabilities, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), because these service connection claims are 
being denied, these questions are not now before the Board.  
Consequently, a remand is not necessary for the purpose of 
notification regarding the criteria for assigning disability 
ratings and for award of an effective date.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the Board notes that the 
veteran has not identified with any specificity any relevant 
treatment records, VA or private, that he wanted VA to obtain 
on his behalf.  An October 2000 report from the National 
Personnel Records Center (NPRC) indicates that the veteran's 
service medical records (SMRs) were among those thought to 
have been destroyed in a 1973 fire at NPRC.  The veteran has 
been advised of this and has been afforded opportunity to 
submit any records in his possession, which he has done.

The Board notes that the veteran has not been afforded a VA 
medical examination in connection with this claim.  However, 
as will be seen, the evidence of record does not contain 
evidence of an in-service event, injury, or disease, and an 
examination is therefore not required.  Duenas v. Principi, 
18 Vet. App. 512, 517 (2004).  See also Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
veteran's disability or symptoms were service related).

In an August 2006 correspondence from the veteran, he 
notified the RO that he had no additional evidence to submit.  
VA has no duty to inform or assist that was unmet.

II.  Background

This case has a procedural history that bears recounting 
here.  The Board initially denied these claims in a February 
2003 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2003, the Court issued an Order that vacated and 
remanded the appeal to the Board for readjudication 
consistent with a September 2003 Joint Motion for Remand 
(Joint Motion) filed by the veteran's attorney and VA's 
Office of General Counsel.  The Joint Motion stated that, 
although the Board's prior decision held that the duty to 
notify component of the VCAA was generally met by the RO's 
May 2000 and June 2001 letters to veteran and its November 
2001 statement of the case, the Board did not address if and 
how any of these documents satisfied the VCAA's expanded 
notice requirements as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
374 (2002) (addressing the provision of notice to the veteran 
of who was responsible for obtaining the evidence necessary 
for his claims, as well as of which information and evidence, 
if any, VA would attempt to obtain on his behalf).  The Joint 
Motion also stated that the parties had examined the claims 
file in order to ensure that no other documents of record 
satisfied the specific elements required for adequate notice 
under the VCAA as set forth in Charles.

Thereafter, in a March 2004 decision, rather than remanding 
in accordance with the Court's remand order to ensure VCAA 
compliance, the Board instead denied the veteran's claims 
again, explaining in detail how VA had met all duties 
required under the VCAA.  The veteran then appealed that 
decision to the Court, which in an April 2005 Order, again 
vacated and remanded the veteran's appeal to the Board, 
consistent with an April 2005 Joint Motion filed by the 
parties, in large part pursuant to Stegall, supra.  This 
second Joint Motion stated that the Board did not comply with 
all of the directives contained in the September 2003 Joint 
Motion, as the parties previously had agreed that no 
documents then of record satisfied the VCAA's duty to notify.  
The second Joint Motion also stated that the Board should 
remand the appeal to the RO for appropriate VCAA notice to 
the veteran.  Accordingly, the Board remanded this case in 
September 2005 in order that the veteran be informed in 
accordance with the VCAA, particularly as regards the 
holdings in Pelegrini and Quartuccio.  On remand, as noted, 
the veteran was adequately apprised as regards the VCAA, and 
the RO adjudicated the claim, again denying service 
connection for both of the claimed disabilities.

The veteran first filed an informal claim of entitlement to 
VA compensation benefits in May 1999.  On his formal claim, 
received in July 1999, he identified the disabilities for 
which he sought service connection as left eye blindness and 
worsening visual acuity in the right eye.  He identified no 
treatment during service or thereafter, but submitted three 
documents in support of his claim:  a February 1955 statement 
from a physician, Dr. Pang, at the 21st Station Hospital; a 
service discharge record; and a January 1999 treatment record 
from M. Biddle, O.D.

The service discharge record reflects the veteran's in-
service duty assignment as a heavy dump truck driver.  In 
February 1955, Dr. Pang noted that the veteran was blind in 
his left eye and that he had 20/20 vision in his right eye.  
Dr. Pang stated that the veteran should not be placed in a 
military duty that would injure the right eye causing total 
blindness.  

In January 1999 Dr. Biddle diagnosed vision loss.  The 
veteran was described as a monocular patient, with light 
perception and ability to count fingers only in the left eye, 
and with decreased right eye visual acuity that was 20/40-2.

In a statement dated in June 2000, the veteran reported that 
he was born with only one eye, which presumably was his right 
eye.  He indicated that he was drafted and accepted into the 
Army despite his lack of left eye vision, and was assigned to 
duty as a truck driver.  He indicated that he was currently 
almost blind and that his in-service driving duties, which 
included driving in Korea under blackout conditions, had 
worsened his right eye acuity.  He reported that after 
discharge he saw a private physician who had unsuccessfully 
tried to fix his left eye.  In various statements by the 
veteran he has acknowledged that there was no in-service 
event that precipitated his left eye blindness.  Rather, as 
he stated in his June 2000 statement, because the service 
accepted him with a blind left eye, and at one point 
indicated that his left eye deficiency would be surgically 
corrected in service, he should be compensated, from 1955, 
because it was not.  

The veteran testified before a Veterans Law Judge in October 
2002.  His representative gave a history of the veteran 
having had a lazy eye prior to entry into active service.  
The veteran indicated that he was accepted into service, but 
that at the time of entrance he was unable to see with his 
left eye.  He described his in-service duties as a truck 
driver and indicated he did a lot of night driving that 
placed additional strain on his right eye.  He indicated he 
had seen a physician in Korea who was going to fix his left 
eye but that the surgery was put off and never performed 
during service.  He testified that a private physician was 
unsuccessful in correcting a "wandering" left eye after he 
left military service.  The veteran stated that he did not 
feel his right eye vision was worse at the time of discharge 
from service, but that it had worsened over the years after 
service.  The veteran denied any injuries during active 
service.

III.  Analysis

As an initial matter, the Board recognizes that when records 
in government custody are lost or destroyed, as is the case 
here, VA has a heightened duty to consider the benefit of 
doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the disorder pre-existed service and was 
not aggravated thereby.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006); VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(2002); 38 C.F.R. § 3.306 (2006).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b) (2006).

Here, with respect to the left eye, there is clear and 
unmistakable evidence, in the form of the veteran's 
consistent written and oral testimony, that he had no left 
eye visual acuity prior to entrance into military service, 
and that there was no change in the left eye during service.  
He indicated that he was born with one eye, which may clearly 
be taken to mean that he had no vision in the left eye.  He 
said as much in his June 2000 statement where he recounted 
his disbelief in being accepted for service with vision in 
only one eye.  He also testified to this and there is nothing 
in the record to suggest that his left eye was otherwise.  In 
fact, the February 1955 statement indicates that the veteran 
was indeed blind in the left eye.  This is consistent with 
the veteran's statements as to the condition of his left eye 
both before and during service.  As noted above, he testified 
that there was no change in his left eye during service.  
With visual acuity clearly no better prior to service and 
blindness clearly noted in 1955, the Board finds that the 
evidence clearly and unmistakably demonstrates a pre-existing 
disability that did not worsen in service.  The presumption 
of soundness is therefore rebutted, and, because there is no 
evidence of any increase in disability related to the left 
eye, it cannot be considered to have been aggravated by 
active military service.  The veteran has not suggested that 
any incident of service caused his left eye blindness.  He 
has specifically denied any in-service injury to the already 
blind left eye, and, although he is pursuing a claim for 
benefits based on the absence of vision in the left eye, has 
not offered any argument pertinent to how the loss of vision 
was incurred during or aggravated by service.  Rather, he 
reports only that his left eye blindness existed prior to 
service and has continued.  The 1955 medical statement shows 
that the veteran lacked visual acuity in the left eye.  

As noted, the veteran does not even claim that his left eye 
blindness was caused by any in-service injury or disease, but 
contends instead that, because the service department doctors 
did not fix his left eye as once promised, he should be 
compensated.  Thus, while there is medical evidence of a 
current left eye disability, there is no medical evidence of 
in-service incurrence or aggravation of an injury or disease, 
and no medical evidence of a nexus between the current 
disability and any in-service disease or injury.  
Accordingly, the Board finds no basis on which to establish 
service connection for a left eye disability, and the claim 
is denied.  

Turning to the veteran's claim of service connection for 
right eye disability, the veteran argues that, due to his 
pre-existing left eye blindness, his overall eyesight was 
strained by reason of having to drive at night under blackout 
conditions while in service.  Although, as noted, the 
veteran's SMRs have been lost in the fire at the NPRC, the 
February 1955 statement from Dr. Pang clearly shows the 
veteran's right eye visual acuity was 20/20 just three months 
prior to the veteran's leaving service.

There is no evidence of post-service treatment for the right 
eye for decades after service discharge.  Again, the veteran 
has consistently denied any in-service injury or disease of 
the right eye, arguing only that he began to experience a 
decrease in right eye visual acuity over the years after 
service.  Consistent with this assertion, he currently 
demonstrates a loss of visual acuity in the right eye-20/40-
2.  To the extent this represents refractive error, it is not 
a disease within the meaning of applicable legislation 
permitting service connection.  38 C.F.R. § 3.303(c).  
Moreover, there is no medical evidence of in-service 
incurrence or aggravation of an injury or disease of the 
right eye, and there is no medical evidence of a nexus 
between any current disability and any in-service disease or 
injury.  Even the veteran, by his own testimony, has 
indicated that there was no in-service disease or injury of 
the right eye.  Accordingly, the Board finds no basis on 
which to establish service connection for a right eye 
disorder, and the claim is denied.

The veteran contends that his current loss of right eye 
visual acuity is a result of his in-service experiences of 
having to drive at night under blackout conditions.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his loss of visual acuity in the right eye.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these claims.  Any left or right eye 
disorder is not traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to service connection for a right eye disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


